Case 2:20-cv-11540-MWF-PD Document 16 Filed 01/27/21 Page 1 of 2 Page ID #:62

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-11540 MWF (PDx)                                    Date: January 27, 2021
Title       Anthony Bouyer v. Ban Pan Corporation, et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER RE DEFICIENT PROOFS OF SERVICE AND
             FAILURE TO COMPLY WITH NOTICE TO PARTIES RE ADA
             DISABILITY ACCESS LITIGATION

       A review of the docket in this action reflects that the Complaint was filed on
December 22, 2020. (Docket No. 1). On January 6, 2021, the Court filed a Notice
to Parties Re ADA Disability Access Litigation (the “ADA Notice”). (Docket No.
10). The ADA Notice required Plaintiff to serve the ADA Notice with the
Summons and Complaint.

      On January 13 and 18, 2021, Plaintiff filed Proofs of Service of the
Summons, Complaint and other case initiating documents on Defendants Ban Pan
Corporation and DEgidio Brothers IV, LLC (the “POS”). (Docket Nos. 12 and
13). The Court notes that neither POS includes service of the ADA Notice.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than FEBRUARY 10, 2021.

         BY PLAINTIFF: AMENDED PROOFS OF SERVICE of Summons,
          Complaint, and ADA Disability Access Litigation/Application for Stay
          and Early Mediation Packet on Defendants.

                  AND


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-11540-MWF-PD Document 16 Filed 01/27/21 Page 2 of 2 Page ID #:63

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-11540 MWF (PDx)                        Date: January 27, 2021
Title       Anthony Bouyer v. Ban Pan Corporation, et al.

         BY DEFENDANTS: RESPONSE TO THE COMPLAINT (“Response”)
          or APPLICATION FOR STAY AND EARLY MEDIATION (“ADA
          Application”) by Defendants who have been served.

                  OR

         BY PLAINTIFF: APPLICATIONS FOR CLERK TO ENTER
          DEFAULT for Defendants who have not timely responded to the
          Complaint or filed an ADA Application.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                             Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                     Page 2 of 2
